DETAILED ACTION
This office action is in response to the preliminary amendment filed January 10, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-9, and 11-17 are currently amended.
Claims 2, 10, and 18-20 are canceled.
Therefore, claims 1, 3-9, and 11-17 are currently pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The amendment of line 4 removes the term “signal”, but this term appears to be necessary, as seen in similar language of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin et al. (Berlin; US PG Pub #2016/0151022).
As to claim 1, Berlin teaches a central signal segregation station (Paragraph [0028]; Figure 6, Item 20 teach a monitor), comprising: 
a signal acquisition controller structurally configured to receive a plurality of different types of physiological signals (Figure 7, Item 128; Paragraph [0059]) from a plurality of physiological sensors (Figure 6, Items 82, 84, and 86) of unknown signal type (Paragraphs [0021]-[0023] teach unassociated signals from unassociated sensors; Paragraph [0047] teaches any type of data from various types of sensors); and 
a signal segregation controller in communication with the signal acquisition controller (Figure 7, Items 120 and 130; Paragraph [0057]), 
wherein, responsive to the signal acquisition controller receiving the plurality of different physiological signals, the signal segregation controller is structurally configured to control an identification of a particular type of each physiological signal, identifying a particular type of a physiological signal comprising extracting a feature vector from the physiological signal, applying the feature vector to a plurality of physiological signal models (101) derived from physiological sensors of known signal type to obtain a similarity measurement for each physiological signal model, and choosing the physiological signal model providing the higher similarity measurement (Paragraph 
As to claim 5, depending from the central signal segregation station of claim 1, Berlin teaches further comprising: 
a signal analyzing controller in communication with the signal segregation controller (Figure 7, Items 120 and 130; Paragraph [0057]), 
wherein the signal analyzing controller is structurally configured to annotate at least one region of each physiological signal identified by the signal segregation controller, said annotating comprising delineating at least one diagnostic region and at least one non-diagnostic region and generating an annotation of a diagnostic region (Paragraph [0043] teaches comparing data or measurements in a time-synchronized manner using time stamps).
As to claim 8, Berlin teaches a central signal segregation system (Figure 6), comprising: 
a plurality of physiological sensors (Figure 6, Items 82, 84, and 86) of unknown signal type (Paragraphs [0021]-[0023] teach unassociated signals from unassociated sensors; Paragraph [0047] teaches any type of data from various types of sensors) and a central signal segregation station (Paragraph [0028]; Figure 6, Item 20); 
wherein each physiological sensor of unknown signal type is structurally configured to transmit a different type of physiological signal to the central signal segregation station (Paragraphs [0021]-[0023] teach unassociated signals from unassociated sensors; Paragraph [0047] teaches any type of data from various types of sensors; Figure 6, Items 90, 96, and 110); and 

As to claim 9, depending from the central signal segregation system of claim 8, Berlin teaches wherein the physiological sensors of unknown signal type include at least two of an electrocardiogram monitor, a respiration electrode patch, a pulse oximeter, a blood pressure monitor, a galvanic skin response sensor, a skin temperature sensor, a heat flux sensor and a near body temperature sensor (Paragraph [0020] teaches a pulse oximeter and electrocardiogram monitor; Paragraph [0029] teaches respiration and blood pressure data).
As to claim 13, depending from the central signal segregation system of claim 8, Berlin further comprising: 
a signal analyzing controller in communication with the signal segregation controller (Figure 7, Items 120 and 130; Paragraph [0057]), 
wherein the signal analyzing controller is structurally configured to annotate at least one region of each physiological signal identified by the signal segregation controller, said annotating comprising delineating at least one diagnostic region and at least one non-diagnostic 
As to claim 16, Berlin teaches a central signal segregation method (Figures 8-10), comprising: 
a central signal segregation station (Paragraph [0028]; Figure 6, Item 20 teach a monitor) receiving a plurality of different types of physiological signals (Paragraph [0059]) (Figure 6, Items 82, 84, and 86) of unknown signal type (Paragraphs [0021]-[0023] teach unassociated signals from unassociated sensors; Paragraph [0047] teaches any type of data from various types of sensors); and 
the central signal segregation station identifying a particular type of each physiological signal, identifying a particular type of a physiological signal comprising extracting a feature vector from the physiological signal, applying the feature vector to a plurality of physiological signal models derived from physiological sensors of known signal type to obtain a similarity measurement for each physiological signal model, and choosing the physiological signal model providing the higher similarity measurement (Paragraph [0021]; Paragraph [0063] teaches comparing one or more features of unassociated sensor data with a pool of  physiological data to determine if there is a match; Paragraph [0064] teaches comparing a second feature to select the strongest match).
As to claim 17, depending from the central signal segregation method of claim 16, Berlin teaches the method further comprising: 
the central signal segregation station executing a signal quality processing of each physiological signal identified by the central signal segregation station (Paragraph [0037] teaches .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (Berlin; US PG Pub #2016/0151022) as applied to claims 1, 8, and 16 above, and further in view of Miller et al. (Miller; US PG Pub #2016/0235374).
As to claim 3, depending from the central signal segregation station of claim 1, Berlin teaches the station further comprising: 
a signal analyzing controller in communication with the signal segregation controller (Figure 7, Items 120 and 130; Paragraph [0057]), 
wherein the signal analyzing controller is structurally configured to control an execution of a signal quality processing of each physiological signal identified by the signal segregation controller based on a similarity measure of the physiological signal (Paragraph [0037] teaches the use of data quality in determining a time window of signal comparison; Paragraph [0060] teaches ranking signals based on their signal strength or using signal strength as a validation), but Berlin does not explicitly teach signal quality processing comprising a signal-to-noise quality measurement and/or a fiducial point detection.
In the field of measurement correlation, Miller teaches signal quality processing comprising a signal-to-noise quality measurement and/or a fiducial point detection (Paragraphs [0069] and [0127] teach weighting based on a signal-to-noise ratio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the signal to noise quality measure of Miller because a higher signal to noise ratio means that the source is more reliable (Paragraph [0127]) which is of clear importance when measuring physiological parameters.
As to claim 4, depending from the central signal segregation station of claim 3, Berlin teaches wherein the signal analyzing controller is further structurally configured to control a communication to an associated physiological sensor of unknown signal type of a signal quality of a physiological signal (Paragraph [0059] teaches the communication device of the monitor is for communicating from the monitor to the physiological sensors).
As to claim 11, depending from the central signal segregation system of claim 8, Berlin teaches the system further comprising: 
a signal analyzing controller in communication with the signal segregation controller (Figure 7, Items 120 and 130; Paragraph [0057]), 
wherein the signal analyzing controller is structurally configured to control an execution of a signal quality processing of each physiological signal identified by the signal segregation controller based on a similarity measure of the physiological signal (Paragraph [0037] teaches the use of data quality in determining a time window of signal comparison; Paragraph [0060] teaches ranking signals based on their signal strength or using signal strength as a validation), but Berlin does not explicitly teach signal quality processing comprising a signal-to-noise quality measurement and/or a fiducial point detection.
In the field of measurement correlation, Miller teaches signal quality processing comprising a signal-to-noise quality measurement and/or a fiducial point detection (Paragraphs [0069] and [0127] teach weighting based on a signal-to-noise ratio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the signal to noise quality measure of Miller because a higher signal to noise ratio means that the source is more reliable (Paragraph [0127]) which is of clear importance when measuring physiological parameters.
As to claim 12, depending from the central signal segregation system of claim 11, Berlin teaches wherein the signal analyzing controller is further structurally configured to control a communication to an association physiological sensor of unknown signal type of a signal quality of a physiological signal (Paragraph [0059] teaches the communication device of the monitor is for communicating from the monitor to the physiological sensors).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (Berlin; US PG Pub #2016/0151022) as applied to claim 5 above, and further in view of Oh et al. (Oh; US PG Pub #2016/0148375).
As to claim 6, depending from the central signal segregation station of claim 5, Berlin teaches wherein the signal analyzing controller is further structurally configured to control a communication to a physiological sensor of unknown signal type (Paragraph [0059] teaches the communication device of the monitor is for communicating from the monitor to the physiological sensors), and 
wherein a trend diagnosis of physiological signals is based on the annotations of the least one region of each physiological signal (Paragraphs [0036] and [0037]).
However, Berlin does not explicitly teach communicating a personalized care plan to a physiological sensor and wherein the personalized care plan is derived from the trend diagnosis.
In the field of medical data processing, Oh teaches communicating a personalized care plan to a physiological sensor (Paragraphs [0134] and [0220] teach a sensor receiving a treatment schedule). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the personalized care plan of Oh such that a personalized care plan is derived from a trend diagnosis because this can be used for clinical diagnosis (Paragraphs [0134] and [0220]).
As to claim 14, depending from the central signal segregation system of claim 13, Berlin
wherein the signal analyzing controller is further structurally configured to control a communication to a physiological sensor of unknown signal type (Paragraph [0059] teaches the communication device of the monitor is for communicating from the monitor to the physiological sensors), and 
wherein a trend diagnosis of physiological signals is based on the annotations of the least one region of each physiological signal (Paragraphs [0036] and [0037]).
However, Berlin does not explicitly teach communicating a personalized care plan to a physiological sensor and wherein the personalized care plan is derived from the trend diagnosis.
In the field of medical data processing, Oh teaches communicating a personalized care plan to a physiological sensor (Paragraphs [0134] and [0220] teach a sensor receiving a treatment schedule). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the personalized care plan of Oh such that a personalized care plan is derived from a trend diagnosis because this can be used for clinical diagnosis (Paragraphs [0134] and [0220]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (Berlin; US PG Pub #2016/0151022) in view of Oh et al. (Oh; US PG Pub #2016/0148375) as applied to claim 6 above, and further in view of Miller et al. (Miller; US PG Pub #2016/0235374).
As to claim 7, depending from the central signal segregation station of claim 6, Berlin teaches wherein the signal analyzing controller is further structurally configured to corroborate the diagnosis of the at least one annotated region of the associated physiological signal based on context aware information appended to the associated physiological signal, the context aware information comprising information related to an operational context within which a physiological sensor is generating the physiological signal (Paragraph [0046] teaches time stamps on the associated data). However, Berlin does not explicitly teach an environmental context.
In the field of measurement correlation, Miller teaches an environmental context (Paragraphs [0023], [0024], and [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the environmental context of Miller because including environmental parameters yields the predictable result of increasing the reliability of the data comparison which is of clear importance when measuring physiological parameters.
As to claim 15, depending from the central signal segregation system of claim 14, Berlin wherein the signal analyzing controller is further structurally configured to corroborate the diagnosis of the at least one annotated region of the associated physiological signal based on context aware information appended to the associated physiological signal, the context aware information comprising information related to an operational context within which a physiological sensor is generating the physiological signal (Paragraph [0046] teaches time stamps on the associated data).
However, Berlin does not explicitly teach an environmental context.
In the field of measurement correlation, Miller teaches an environmental context (Paragraphs [0023], [0024], and [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Berlin with the environmental context of Miller because including environmental parameters yields the predictable result of increasing the reliability of the data comparison which is of clear importance when measuring physiological parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshpande et al. (US Patent #6,904,269)
McKenna (US PG Pub #2011/0071376)
Steinhaus et al. (US Patent #5,215,098)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688